Exhibit 10.18

FIFTH THIRD BANCORP

Schedule of Executive Officer Compensation Arrangements

The Company’s cash compensation package for its executive officers consists of
two components: (1) base salary; and (2) annual performance-based bonuses. The
Company also provides long-term equity-based incentive compensation to its
executive officers as a means to drive long-term performance and promote
ownership in the Company as well as other benefits.

Base Salary

Individual salaries are reviewed annually and salary increases are based on the
Company’s overall performance and the executive’s attainment of individual
objectives during the preceding year, as well as any changes in the executive’s
position.

Set forth below are the 2007 base salaries of the Company’s Chairman & Chief
Executive Officer, Chief Financial Officer and the three other highest paid
Executive Officers of the Company (2006 annual salary is also shown for
comparison):

Executive Officer:

 

     2007         2006      Base Salary         Base Salary

George A. Schaefer, Jr.

   $ 990,018       $ 990,018

Kevin T. Kabat

     900,000         610,000

Robert A. Sullivan

     565,600         560,000

Greg D. Carmichael

     569,500         531,000

Christopher Marshall

     515,000         500,000

Annual Bonuses

2006 VCP. Executive Officers are eligible to participate in the Variable
Compensation Plan (the "VCP"). The VCP is authorized under the Incentive
Compensation Plan (the "Plan"), which was approved and adopted by the Company’s
shareholders in 2004. The Plan allows the Company to issue Annual Incentive
Awards (as defined in the Plan) comprised of cash and/or equity awards. The
Committee assessed the Company’s performance at its January and February 2007
meetings, and considered a variety of objective and subjective issues related to
awards earned under the 2006 VCP to ensure the proper application of its
business judgment including:

 

  •  

The Company’s relative Operating ROE above the median of its Compensation Peer
Group

 

  •  

The Company’s EPS below the threshold level established for the Plan

 

  •  

The 2006 target compensation of the Company’s Named Executive Officers
significantly below that of its Compensation Peer Group

 

  •  

The impact of significant changes in Management over the last 12-18 months,
including the promotion of certain of the Named Executive Officers and the
assumption of new individual roles and responsibilities

 

  •  

Decisions made to invest in certain items for future growth in the best
long-term interests of the Company

 

  •  

Economic conditions that impacted all financial institutions in 2006, and
impacted the Company more significantly than its peers

 

  •  

The impact of the Company’s balance sheet strategy on 2006 earnings

 

  •  

The Company’s strong growth in loans, core deposits, and core fee revenue and a
superior efficiency ratio, consistent with those contemplated at the time the
Plan was established.

 

  •  

The accomplishment of executive management leadership objectives

 

  •  

The individual performance of each Named Executive Officer

 



--------------------------------------------------------------------------------

The Committee considered the preceding items and applied its business judgment
to ensure that awards under the Plan are consistent with the Company’s
compensation philosophy and with the VCP’s objectives. As a result, the
Committee made the following decisions with respect to the 2006 VCP awards:

 

  •  

The Company’s performance relative to its peers warranted a payout under the VCP
at below target levels to Messrs. Kabat and Sullivan because of the factors
outlined above.

 

  •  

The Company’s performance relative to its peers warranted a payout under the VCP
at slightly above target to Mr. Carmichael because of the factors outlined above
and because of the significant additional responsibilities Mr. Carmichael
assumed during 2006.

 

  •  

The Named Executive Officers (other than the Chairman) were rewarded based on
the considerations outlined above and because the formulation of the Company’s
balance sheet strategy was not in their direct area of responsibility at that
time. Since the impact of the strategy was one of the factors the Committee
considered in deciding to pay awards under the VCP to the Named Executive
Officers, and since Mr. Schaefer did participate in the development and
execution of the balance sheet strategy, the Committee determined that
Mr. Schaefer would not receive a payout under the VCP for 2006.

 

  •  

Mr. Marshall’s award was guaranteed as a part of his employment offer to join
the Company during 2006.

 

  •  

The Committee believes that the approved awards result in the appropriate
alignment between pay and performance, both absolute and relative to the
Company’s Compensation Peer Group. The payouts under the VCP for each of the
other Named Executive Officers resulted in annual cash incentive compensation
between the 10th and 25th percentiles of the Compensation Peer Group based on
2006 proxy data (which reported actual payouts for 2005 results).

The following table contains the approved Annual Incentive Awards for 2006. The
awards will be paid on February 23, 2007 to the Chairman and Chief Executive
Officer, Chief Financial Officer, and the three other highest paid Executive
Officers of the Company. For comparison, 2005 awards (paid in 2006) are also
shown.

Executive Officer

   Amount of Annual
Incentive Award:      2006      2005  

George A. Schaefer, Jr.

   $ 0      $ 0  

Kevin T. Kabat

   $ 463,600      $ 0  

Robert A. Sullivan

   $ 425,600      $ 0  

Greg D. Carmichael

   $ 440,800      $ 0  

Christopher G. Marshall

   $ 400,000        (1 )

--------------------------------------------------------------------------------

(1) Mr. Marshall first began employment with the Company in May 2006.

2007 VCP. The Committee met in early 2007 and established Performance Goals (as
defined in the Plan). The Performance Goals were set in the form of a bonus grid
comprised of return on equity, earnings per share, and efficiency ratio results,
which produce an incentive bonus pool available for payments in 2008. The bonus
amounts in the grid increase based on the Company’s return on equity and
efficiency ratio relative to its peers and its earnings per share relative to
absolute goals. Annual Incentive Awards are payable in cash (provided, however,
that the Committee may designate that all or a portion of such amount may be
payable in common stock of the Company).

Change-in-Control Agreements

The Company has historically had no employment contracts, severance agreements
or change-in-control agreements with its executives. The Company’s Compensation
Committee, however, has determined that its lack of change-in-control agreements
has placed the Company at a disadvantage relative to its peers in recruiting and
retention of executives, as all members but two of the Company’s compensation
peer group have these agreements in place for their executives. As a result, the
Compensation Committee approved the implementation of change-in-control
agreements for less than 40 of its officers (including Messrs. Kabat, Sullivan,
Carmichael and Marshall) in February 2007. The severance benefits conferred in
these agreements include 2.99 times the individual’s base salary plus target
annual bonus and other benefits, and are effective only in the event of both a
change in control and termination of employment. For this purpose, a change in
control would occur in any of the following instances:

 

  •  

Any person is or becomes the beneficial owner of 25% or more of the Company’s
outstanding securities

 

  •  

During any consecutive 2-year period, the directors in office in the beginning
of such period (or directors who were approved by 2/3 of such directors) cease
to constitute a majority of the Board

 

  •  

The sale or disposition of substantially all of the Company’s assets or merger
or consolidation of the Company with any other corporation unless the voting
securities of the Company outstanding prior to such action continue to represent
at least 50% of the voting power of the merged or consolidated entity

 

  •  

The Company’s shareholders approve a plan of complete liquidation of the Company

The form of these change-in-control agreements has been filed with this Annual
Report on Form 10-K for the year ended December 31, 2006 as Exhibit 10.39 and is
incorporated by reference to this discussion in its entirety.

Chairman of the Board Compensation Arrangement

The Compensation Committee approved the following compensation structure for
George A. Schaefer, Jr. in conjunction with his transition from Chairman and
Chief Executive Officer to Chairman of the Board of Directors.

 



--------------------------------------------------------------------------------

Base Salary. Mr. Schaefer’s base salary will be $990,000 for 2007.

Annual Bonus. Mr. Schaefer’s target under the VCP will be prorated to one-third
of the target to reflect the proportion of the year spent in the role of
Chairman and Chief Executive Officer.

Long-term Equity-based Compensation. Mr. Schaefer will receive a grant of
restricted stock equal to his annual target on April 9, 2007, at the time of the
Company’s annual award to all eligible employees. This grant will vest in three
equal installments on 1/1/2008, 1/1/2009, and 1/1/2010.

Other Payments. Mr. Schaefer will continue to receive financial planning
reimbursement in 2007. Mr. Schaefer will be paid a consulting and
non-competition fee in the amount of $250,000 per year for 2008-2010.

Nonqualified Deferred Compensation Plan

Executive Officers of Fifth Third Bancorp are eligible to participate in the
Amended and Restated Fifth Third Bancorp Nonqualified Deferred Compensation Plan
(the “Deferred Compensation Plan”). The Deferred Compensation Plan is a
non-qualified deferred compensation plan, which is not subject to the
qualification requirements of Section 401(a) of the Internal Revenue Code. The
Deferred Compensation Plan permits participants to defer eligible compensation
as specified in the Deferred Compensation Plan.

Eligible compensation deferred by participants is credited with earnings and
investment gains and losses based on hypothetical investments in Fifth Third
Bancorp Common Stock. Investments in a participant’s Common Stock account are
designated in units and no shares of Common Stock will be issued until the
participant receives a distribution from the Plan. Amounts deferred are not
actually invested in Common Stock. Rather, a grantor trust, which has been
created in connection with the Deferred Compensation Plan, holds plan assets.

Fifth Third Bancorp may make an additional contribution in an amount determined
for each individual to matching stock account for the participant at the time of
such allocation. The Deferred Compensation Plan provides that Fifth Third
Bancorp may credit a participant’s Company Common Stock Account with additional
amounts, at its sole discretion. Participants are 100% vested at all times in
the amounts credited to their accounts under the plan. In addition, participants
are credited with dividends on such units of Common Stock which dividends are
deemed to be reinvested in additional shares of Common Stock.

The amounts of benefits payable in the future under the plan are not
determinable because such benefits depend upon the amount of compensation each
participating employee elects to defer and the percentage of compensation that
Fifth Third Bancorp, at its sole discretion, may determine to credit to the
accounts of the participants.

Long-term Equity-based Incentive Compensation

Executive Officers are eligible to receive awards based on Fifth Third’s Common
Stock under the Plan. The following types of long-term equity-based incentive
compensation awards may be granted under the Plan:

Stock Appreciation Rights (“SARs”). The Compensation Committee may grant SARs
independently of any stock option or in tandem with all or any part of a stock
option granted under the Plan. Upon exercise, each SAR entitles a participant to
receive an amount equal to the excess of the Fair Market Value (as defined in
the Plan) of a share of Common Stock on the date the SAR is exercised over the
Fair Market Value of a share of Common Stock on the date the SAR is granted. The
payment may be made in shares of Common Stock having a Fair Market Value on the
date of exercise equal to the amount due upon the exercise of the SAR, may be
paid in cash, or in a combination. Upon exercise of an SAR granted in
conjunction with a stock option, the option may be required to be surrendered.

Restricted Stock and Restricted Stock Units. An award of Restricted Stock is an
award of shares of Common Stock that may not be sold or otherwise disposed of
during a restricted period determined by the Committee. An award of Restricted
Stock Units is an award of the right to receive a share of Common Stock after
the expiration of a restricted period determined by the Committee. Restricted
Stock may be voted by the recipient. To the extent provided by the Committee,
dividends on the Restricted Stock and Restricted Stock Units may be payable to
the recipient in cash or in additional Restricted Stock or Restricted Stock
Units.

Performance Shares and Performance Units. Performance Shares and Performance
Units are awards of a fixed or variable number of shares or of
dollar-denominated units that are earned by achievement of performance goals
established by the Committee. If the applicable performance criteria are met,
the shares are earned and become unrestricted with respect to Performance Shares
or an amount is payable with respect to the Performance Units. The Committee may
provide that a certain percentage of the number of Performance Shares or Units
originally awarded may be earned based upon the attainment of the performance
goals. Amounts earned under Performance Share and Performance Unit Awards may be
paid in Common Stock, cash or a combination of both. During the

 



--------------------------------------------------------------------------------

applicable performance period for an award, the shares may be voted by the
recipient and the recipient may be entitled to receive dividends on those
shares, at the discretion of the Committee.

Stock Options. Stock Options may be nonqualified stock options or incentive
stock options that comply with Code Section 422. The exercise period for any
stock option will be determined by the Committee at the time of grant. The
exercise price per share for all shares of Common Stock issued pursuant to stock
options under the Plan may not be less than 100% of the Fair Market Value of a
share of Common Stock on the grant date. Each stock option may be exercised in
whole, at any time, or in part, from time to time, after the grant becomes
exercisable. The Plan limits the term of any stock option to 10 years and
prohibits repricing of options.

Other Incentive Awards. The Committee may grant other types of awards of which
may be based in whole or in part by reference to Common Stock or upon the
achievement of performance goals or such other terms and conditions as the
Committee may prescribe. As required by Code Section 162(m), the Plan provides
an annual limit of $4,000,000 on the amount a single participant may earn under
any such Other Incentive Award. For purposes of this limitation, any award
earned over a period greater than one year is deemed to have been earned ratably
over the full and partial calendar years in such period.

Retirement Plans

Fifth Third Bancorp also maintains The Fifth Third Bancorp Master Retirement
Plan (the “Retirement Plan”) and The Fifth Third Bancorp Supplemental Retirement
Income Plan (the “Supplemental Plan”). The Retirement Plan and Supplemental Plan
were frozen as of November 15, 1998 except for employees who were at least age
50 and had 15 years of credited service as of December 31, 1998. For the purpose
of computing a benefit under these Plans on December, 31, 2006, Mr. Schaefer had
35 years of credited service. Mr. Schaefer continues to accrue benefits under
these Plans. Mr. Kabat has a frozen benefit related to his service with Old Kent
Financial Corporation. His annual benefit at age 65 would be approximately
$65,400. Mr. Carmichael, Mr. Marshall and Mr. Sullivan joined the Company after
these plans were frozen and therefore are not eligible to participate.

Additional Information

The Company intends to provide additional information regarding the compensation
awarded to the named executive officers in respect of and during the year ended
December 31, 2006, in the proxy statement for the Company’s 2007 annual meeting
of stockholders, which will be filed with the Securities and Exchange Commission
in March 2007.